Case 3:19-cv-00309-CHB-LLK Document 9 Filed 07/15/19 Page 1 of 3 PageID #: 45




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                             CASE NO. 3:19-CV-00309-CHB-LLK

NANCY FERRELL DAVIDSON                                                                PLAINTIFF

v.

LOUISVILLE METROPOLITAN GOVERNMENT                                                  DEFENDANT

                                    SCHEDULING ORDER

       Judge Claria Horn Boom referred this matter to Magistrate Judge Lanny King purposes of:

1) resolving all non-dispositive pretrial motions; 2) generally managing discovery, including

resolving all discovery disputes and conducting any hearing(s) other than the pretrial conference;

3) generally managing all pretrial scheduling issues, including altering any dates and/or deadlines,

except deadlines for dispositive/Daubert motions, and the pretrial conference and the trial

deadlines; 4) conducting a mid-discovery telephonic conference; and 5) conducting a settlement

conference, if requested by the parties. (Docket # 5). Judge King conducted a telephonic

scheduling conference on July 9, 2019, and counsel for both parties attended. (Docket # 6).

       The Court has considered the statements by counsel during the conference, and pursuant

to Fed. R. Civ. P. 16, does HEREBY ORDER AND ADJUDGE AS FOLLOWS:

       1.      No later than August 30, 2019, counsel for the parties shall make all initial

disclosures required of Fed. R. Civ. P. 26(a)(1). The parties are under a continuing duty to

supplement their disclosures and responses as required by Rule 26(e) whenever necessary during

the entire course of this litigation. Supplementation shall be made within thirty days of first

learning of the need to supplement, but no later than thirty days prior to the end of discovery. A

witness not previously disclosed under Fed. R. Civ. P. 26(a)(1)(A)(i), or an exhibit which has

                                                 1
Case 3:19-cv-00309-CHB-LLK Document 9 Filed 07/15/19 Page 2 of 3 PageID #: 46




not been provided under Fed. R. Civ. P. 26(a)(1)(A)(ii), shall not be allowed on the final witness

and exhibit list, unless the failure was substantially justified or is harmless. The Court will order

the filing of final witness and exhibit lists when this case is set for trial.

        2.      No later than January 15, 2020, the Parties shall file all motions to join additional

parties, as well as all motions to amend the pleadings.

        3.      No later than July 30, 2020, the parties shall complete all fact-discovery.

        4.      No later than April 1, 2020, Plaintiff shall disclose the identity of any person who

may be used at trial to provide expert testimony under Fed. R. Civ. P. 26(a)(2)(A) and shall submit

written reports from any expert witnesses who are retained or specially employed as required by

Fed. R. Civ. P. 26(a)(2)(B).

        5.      No later than June 1, 2020, Defendant shall disclose the identity of any person who

may be used at trial to provide expert testimony under Fed. R. Civ. P. 26(a)(2)(A) and shall submit

written reports from any expert witnesses who are retained or specially employed as required by

Fed. R. Civ. P. 26(a)(2)(B).

        6.      No later than June 30, 2020 the parties shall supplement all disclosures and

responses as required by Fed. R. Civ. P. 26(a)(1)(E).

        7.      No later than August 30, 2020, counsel for the parties shall file all dispositive

motions and motions objecting to the admissibility of expert witness testimony under Rule 702 of

the Federal Rules of Evidence, Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579

(1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

        8.      No later than September 15, 2020, the parties shall file all witness lists, exhibit

lists, and deposition objections.


                                                    2
Case 3:19-cv-00309-CHB-LLK Document 9 Filed 07/15/19 Page 3 of 3 PageID #: 47




          9.    In the event discovery is completed and neither party anticipates filing dispositive

motions, or in the event no dispositive motions are filed by the deadline, counsel shall notify the

Magistrate Judge’s Chambers and the case will be set for a status conference. Upon resolution of

any dispositive motions which are filed, the court will enter appropriate orders regarding the

scheduling of this case toward final resolution.

          10.   Any agreed amendments to the Scheduling Order shall be submitted to the Court in

the form of an agreed order.

          11.   Unless otherwise agreed to by counsel, the use of all deposition testimony shall be

governed by Fed. R. Civ. P. 32, and all depositions taken for trial purposes only shall be completed

not later than 60 days prior to trial.

          12.   All motions pertaining to discovery shall be filed no later than fifteen days after the

close of all discovery. Motions pertaining to unresolved discovery and scheduling disputes

may not be filed without first having a joint telephonic conference with the Magistrate Judge

arranged through his Chambers at 270-415-6470 or Judge_King_Chambers@kywd.uscourts.gov.

          13.   Upon request, the Court will set this matter for a settlement conference.

          14.   A telephonic status conference shall be conducted on November 18, 2019, at 11:00

a.m. Eastern Time (10:00 a.m. Central Time). Counsel for the parties shall connect to the

conference by dialing the Toll-Free Meeting Number 1-877-848-7030 and entering the Access

Code 7238577#.

     IT IS SO ORDERED.


July 12, 2019


c:        Counsel
p:        00/10
                                                   3
